 

Case 1:21-mj-00151-CCB Document 6 Filed 02/17/21 Page 1of1

AO 470 (8/85) Order of Temporary Detention

POU OA es ee
TCL TTT LT CTO

U.S.D.C. - Atlanta

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA FEB 17 2021
JAMES N. HATTEN, Clerk

By: Deputy Clerk

UNITED STATES OF AMERICA, ORDER OF TEMPORARY

DETENTION
VS. PENDING HEARING PURSUANT
VERDEN ANDREW TO BAIL REFORM ACT

NALLEY,

CASE NO. 1:21-MJ-151-CCB

On February 17, 2021, the Court held a detention hearing for the above-named
Defendant. Counsel for Defendant requested additional time to review court records
before the Court made a ruling on the pending motion for detention. It is ORDERED
that the detention hearing is continued to FRIDAY, FEBRUARY 19, 2021, at 2:00 P.M.
before United States Magistrate Judge Christopher C. Bly, U.S. Courthouse, Richard B.
Russell Building, 20th Floor, Courtroom 2008, 75 Ted Turner Dr., S.W., Atlanta,
Georgia 30303.

Pending the hearing, the defendant shall be held in custody by the United

States Marshal and produced for the hearing.

Dated at Atlanta, Georgia this 17th day of February, 2021.

Cf

CHRISTOPHER C. BLY
UNITED STATES MAGISTRATE JUDGE
